                                                                                 E-FILED
                                                    Friday, 05 October, 2018 09:55:35 AM
                                                             Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

GRIEG MACON,                 )
                             )
                 Plaintiff,  )
                             )
v.                           )               18-4137
                             )
GERALD BUSTOS, et al.        )
                             )
                 Defendants. )


                     MERIT REVIEW ORDER #2

      This case is before the court for a merit review of the plaintiff's
amended complaint. The court is required by 28 U.S.C. '1915A to
Ascreen@ the plaintiff=s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it A(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.@ 28 U.S.C. '1915A.

      In reviewing the amended complaint, the Court accepts the
factual allegations as true, liberally construing them in the
plaintiff=s favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir.
2013). However, conclusory statements and labels are insufficient.
Enough facts must be provided to Astate a claim for relief that is
plausible on its face.@ Alexander v. U.S., 721 F.3d 418, 422 (7th
Cir. 2013)(citation omitted).

     Plaintiff alleges in his amended complaint that officials at Rock
Island County Jail have denied him the ability to exercise for
approximately seven (7) months by denying access to an outside
recreational area and by threatening punishment when he attempts
to exercise in the dormitory area. On these allegations, plaintiff
states a claim under the Fourteenth Amendment. See Pearson v.
Ramos, 237 F.3d 881, 884 (7th Cir. 2001). Plaintiff’s allegations
also suggest that the deprivation was caused by a Rock Island Jail
policy, and, therefore, Plaintiff also states an official policy claim
under Monell v. Dep’t of Social Srvcs. of City of New York, 436 U.S.
658 (1978).

IT IS THEREFORE ORDERED:

  1)    Plaintiff’s motion to amend complaint (#9) is granted. Clerk
        is directed to docket the amended complaint attached to
        plaintiff’s motion.

  2)    Pursuant to its merit review of the amended complaint
        under 28 U.S.C. § 1915A, the court finds that the plaintiff
        states a Fourteenth Amendment conditions-of-confinement
        claim against the named defendants. Any additional claims
        shall not be included in the case, except at the court’s
        discretion on motion by a party for good cause shown or
        pursuant to Federal Rule of Civil Procedure 15.

  3)    This case is now in the process of service. The plaintiff is
        advised to wait until counsel has appeared for the
        defendants before filing any motions, in order to give the
        defendants notice and an opportunity to respond to those
        motions. Motions filed before defendants' counsel has filed
        an appearance will generally be denied as premature. The
        plaintiff need not submit any evidence to the court at this
        time, unless otherwise directed by the court.

  4)    The court will attempt service on the defendants by mailing
        each defendant a waiver of service. The defendants have 60
        days from the date the waiver is sent to file an answer. If
        the defendants have not filed answers or appeared through
        counsel within 90 days of the entry of this order, the
        plaintiff may file a motion requesting the status of service.
        After the defendants have been served, the court will enter
        an order setting discovery and dispositive motion deadlines.

  5)    With respect to a defendant who no longer works at the
        address provided by the plaintiff, the entity for whom that
     defendant worked while at that address shall provide to the
     clerk said defendant's current work address, or, if not
     known, said defendant's forwarding address. This
     information shall be used only for effectuating service.
     Documentation of forwarding addresses shall be retained
     only by the clerk and shall not be maintained in the public
     docket nor disclosed by the clerk.

6)   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss is
     not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth the
     defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is filed
     by the defendants. Therefore, no response to the answer is
     necessary or will be considered.

7)   This district uses electronic filing, which means that, after
     defense counsel has filed an appearance, defense counsel
     will automatically receive electronic notice of any motion or
     other paper filed by the plaintiff with the clerk. The plaintiff
     does not need to mail to defense counsel copies of motions
     and other papers that the plaintiff has filed with the clerk.
     However, this does not apply to discovery requests and
     responses. Discovery requests and responses are not filed
     with the clerk. The plaintiff must mail his discovery
     requests and responses directly to defendants' counsel.
     Discovery requests or responses sent to the clerk will be
     returned unfiled, unless they are attached to and the
     subject of a motion to compel. Discovery does not begin
     until defense counsel has filed an appearance and the court
     has entered a scheduling order, which will explain the
     discovery process in more detail.

8)   Counsel for the defendants is hereby granted leave to
     depose the plaintiff at his place of confinement. Counsel for
     the defendants shall arrange the time for the deposition.
9)    The plaintiff shall immediately notify the court, in writing, of
      any change in his mailing address and telephone number.
      The plaintiff's failure to notify the court of a change in
      mailing address or phone number will result in dismissal of
      this lawsuit, with prejudice.

10)   If a defendant fails to sign and return a waiver of service to
      the clerk within 30 days after the waiver is sent, the court
      will take appropriate steps to effect formal service through
      the U.S. Marshals service on that defendant and will require
      that defendant to pay the full costs of formal service
      pursuant to Federal Rule of Civil Procedure 4(d)(2).

11)   The clerk is directed to attempt service on the defendants
      pursuant to the standard procedures.

12)   Plaintiff’s motion for counsel [10] is denied, with leave to
      renew upon demonstrating that he made attempts to hire
      his own counsel. Pruitt v. Mote, 503 F.3d 647, 654-55 (7th
      Cir. 2007). This typically requires writing to several lawyers
      and attaching the responses. If Plaintiff renews his motion,
      he should set forth how far he has gone in school, any jobs
      he has held inside and outside of prison, any classes he has
      taken in prison, and any prior litigation experience he has.

             Entered this 5th day of October, 2018.

                      /s/ Harold A. Baker
           _________________________________________
                      HAROLD A. BAKER
              UNITED STATES DISTRICT JUDGE
